Exhibit 10.1

AMENDMENT NUMBER TWO TO THE

SUNTRUST BANKS, INC.

DEFERRED COMPENSATION PLAN

The SunTrust Banks, Inc. Deferred Compensation Plan, effective October 1, 1999
(the “Deferral Plan”), is amended as set forth below, effective as of July 1,
2007, unless otherwise provided:

 

1. Paragraph 1 is amended by adding the following new definitions:

“Retirement Plan” means the SunTrust Banks, Inc. Retirement Plan, as amended
from time to time.

“Retirement” means a Participant’s separation from service after attaining age
55 and five (5) Years of Service.

“Years of Service” means a year of service for vesting purposes, including all
years of service prior to and after the effective date of the Deferral Plan, as
determined under the Retirement Plan.

 

2. Paragraph 5.2 is revised to read as follows:

 

  5.2 Exception. If a Participant’s Account consists of an Award that is subject
to a vesting period (as defined in the Eligible Plan), and the Participant
terminates employment with the Corporation and its Affiliates for any reason
prior to meeting the vesting requirements for such Award, then that portion of
his Account that is not vested, and the earnings on such nonvested portion shall
be forfeited and deducted from the Participant’s Account. Notwithstanding the
foregoing: (1) an Eligible Plan may provide that the nonvested portion of a
Participant’s Account shall not be forfeited if the Participant is terminated
without Cause within three years following a Change in Control, and, in such
case, the provisions of Section 9 of this Deferral Plan shall control unless the
Eligible Plan provides otherwise; and (2) upon a Participant’s death, Total
Disability, Retirement or involuntary termination of employment resulting in the
Participant’s eligibility to receive benefits under the SunTrust Banks, Inc.
Severance Pay Plan (disregarding for purposes of determining eligibility, the
Participant’s eligibility to receive severance benefits under another severance
plan or individual agreement maintained by the Corporation or an Affiliate), the
Participant’s nonvested Account balance shall fully vest as of the date that
forfeiture would otherwise occur. The second clause of the preceding sentence
shall apply to each Eligible Plan having any nonvested mandatory deferrals after
June 30, 2007, unless an Eligible Plan specifically provides one or all of the
events described in the second clause shall not result in full vesting.

 

3. Section 6.9 is revised to read as follows:

Distribution of Mandatory Deferrals. If a Participant’s Account contains a
mandatory deferral Award, the vested portion of each mandatory deferral Award
shall be paid in a lump sum upon the earlier of: (a) the specified date(s) set
forth in the Eligible Plan; or (b) the Participant’s Separation from Service (as
defined in Code section 409A). In the event the Participant’s Separation from
Service occurs before a specified date set forth in the Eligible Plan, the lump
sum payment shall be made in the first quarter of the calendar year immediately
following the year of the Participant’s Separation from Service. Notwithstanding
the foregoing, distributions may not be made to a Specified Employee, determined
in accordance with Code section 409A, upon a Separation from Service before the
date which is six months after the date of the Specified Employee’s Separation
from Service (of, if earlier, the date of death of the Specified Employee).